 Case 1:20-cv-00539-TH-ZJH Document 4 Filed 02/05/21 Page 1 of 1 PageID #: 8



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

TORLANDUS ZONTRELL PERRY                         §

VS.                                              §                CIVIL ACTION NO. 1:20cv539

WARDEN J. BARTLETT                               §

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Torlandus Zontrell Perry, filed the above-styled petition for writ of habeas corpus. The court

previously referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this

court. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be dismissed without prejudice for failure to exhaust

administrative remedies.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered in accordance with the recommendation of the Magistrate Judge.

       SIGNED this the 5 day of February, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge
